Exhibit 10.1
FIRST AMENDMENT TO SENIOR REVOLVING CREDIT AGREEMENT
     This First Amendment to Senior Revolving Credit Agreement (this
“Amendment”) is made as of November 19, 2010 (the “Amendment Effective Date”),
by and among Terreno Realty LLC, a limited liability company organized under the
laws of the State of Delaware (the “Borrower”), KeyBank National Association, a
national banking association, both individually as a “Lender” and as
“Administrative Agent”, KeyBanc Capital Markets as “Lead Arranger,” and Terreno
Realty Corporation, a corporation organized under the laws of the State of
Maryland (the “Parent Guarantor”) and the financial institutions which are
signatories hereto (together with KeyBank National Association in its individual
capacity, collectively the “Lenders”). Any capitalized terms used in this
Amendment and not otherwise defined, are defined in the Credit Agreement
described below.
RECITALS
     WHEREAS, the Administrative Agent, the Lead Arranger, the Lenders and the
Borrower entered into that certain Senior Revolving Credit Agreement dated as of
March 24, 2010 (the “Credit Agreement”);
     WHEREAS, in connection with, and to induce the Lenders to enter into, the
Credit Agreement, Parent Guarantor has, among other things, executed and
delivered that certain Parent Guaranty dated as of March 24, 2010 for the
benefit of the Lenders with respect to the obligations of Borrower under the
Credit Agreement and the other Loan Documents (the “Parent Guaranty”);
     WHEREAS, Borrower and Parent Guarantor have requested that the
Administrative Agent and the Lenders agree to make certain modifications to the
Credit Agreement;
     WHEREAS, the Administrative Agent and the Lenders are willing to make such
modifications provided that certain other modifications to the Credit Agreement
are also made;
     NOW THEREFORE in consideration of the foregoing and the mutual covenants
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
          1. Amendment Effective Date. This Amendment shall become effective
upon the Amendment Effective Date, which is the date on which (i) this Amendment
has been executed by all of the parties hereto and delivered to the
Administrative Agent; and (ii) Borrower shall have satisfied all of the
Collateral Inclusion Conditions in Section 2.22(ii) including the execution,
delivery of the Subsidiary Guaranty and Collateral Assignment (with
Administrative Agent’s execution of this Amendment evidencing its acknowledgment
that Borrower has satisfied all such conditions, except as provided in the
following sentence). Administrative Agent agrees that Borrower shall not be
required to deliver mezzanine loan endorsements to the title insurance policies
for the Initial Borrowing Base Properties on the Amendment Effective Date, and
in consideration thereof Borrower covenants and agrees to deliver such
endorsements to the Administrative Agent in the form required under
Section 2.22(ii) not later than twenty (20) Business Days after the Amendment
Effective Date. As of the Amendment Effective Date, Schedule 7 to the Credit
Agreement shall be replaced by Schedule 7 attached hereto, which lists the
Initial Borrowing Base Properties.
          2. Changes to Defined Terms. Article 1 of the Credit Agreement, shall
be amended, as of the Amendment Effective Date, by deleting the existing
definitions of “Consolidated EBITDA”,

 



--------------------------------------------------------------------------------



 



“Funds From Operations”, “LIBOR Rate” and “Net Operating Income” in their
entirety and replacing them with the following:
     “Consolidated EBITDA” means, for any period without duplication an amount
equal to the net income or loss of the Consolidated Group determined in
accordance with GAAP (before minority interests and excluding losses
attributable to the sale or other disposition of assets and the adjustment for
so-called “straight-line rent accounting”) for such period, plus (x) the
following to the extent deducted in computing such Consolidated Net Income for
such period: (i) Consolidated Total Interest Expense for such period, (ii) real
estate depreciation and amortization for such period, (iii) other non-cash
charges for such period and (iv) acquisition costs for such period with respect
to all Projects acquired by Borrower or another member of the Consolidated
Group; and minus (y) all gains attributable to the sale or other disposition of
assets or debt restructurings in such period, adjusted to include the
Consolidated Group Pro Rata Share of the net income or loss of all Investment
Affiliates for such period, determined and adjusted in the same manner as
provided above in this definition with respect to the Consolidated Group’s net
income or loss. Notwithstanding the foregoing, until Consolidated Gross Asset
Value is equal to or greater than $600,000,000, the amount of the Consolidated
Group’s general and administrative expense for any period to be used in any
calculations made under this definition shall be capped at eight percent (8%) of
the aggregate Net Operating Income of all Projects owned by Borrower or another
member of the Consolidated Group for all or any portion of such period.
     “Funds From Operations” shall have the meaning determined from time to time
by the National Association of Real Estate Investment Trusts to be the meaning
most commonly used by its members, but in no event shall Funds From Operations
for any period be reduced on account of any deduction or amortization of
acquisition costs incurred with respect to Projects acquired by Borrower or
another member of the Consolidated Group.
     “LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR
Base Rate applicable thereto and (B) the LIBOR Applicable Margin.”
     “Net Operating Income” means, with respect to any Project for any period,
property rental and other income attributable to such Project accruing for such
period minus all expenses and other proper charges incurred in connection with
the operation of such Project (including, without limitation, real estate taxes,
Management Fees, payments under ground leases and bad debt expenses) during such
period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (except that (a) any rent
leveling adjustments and (b) any SFAS 141 amortization shall be excluded from
rental income).
          3. Deletion of Defined Terms. Article 1 of the Credit Agreement, shall
be amended, as of the Amendment Effective Date, by deleting the definition of
“LIBOR Floor Rate” in its entirety.
          4. Minimum Remaining Lease Term Requirement for Initial Borrowing Base
Properties. Subsection (i)(b) of Section 2.22 of the Credit Agreement shall be
amended as of the Amendment Effective Date by deleting the existing Subsection
2.22(i)(b) and replacing it with the following:
     “Until such time as the Borrowing Base Value exceeds $100,000,000, the
weighted average remaining lease term of the leases at each Qualifying Borrowing
Base Property (such weighting to be

-2-



--------------------------------------------------------------------------------



 



based on the respective demised rentable areas of such leases) shall be at least
two (2) years. If such minimum would be violated at any time at a Qualifying
Borrowing Base Property, such Qualifying Borrowing Base Property shall be
eliminated from inclusion in the calculation of Borrowing Base Value until
either the Borrowing Base Value exceeds $100,000,000 or the first day of the
fiscal quarter of Borrower following the fiscal quarter in which the weighted
average remaining lease term of the leases at such Qualifying Borrowing Base
Property shall again equal or exceed two (2) years. Notwithstanding the
foregoing, the minimum two (2) year lease term shall be waived for each of the
Initial Borrowing Base Properties.”
          5. Reference to Representations regarding Borrowing Base. Subsection
(iv) of the last paragraph of Section 2.22 of the Credit Agreement shall be
amended as of the Amendment Effective Date by deleting the reference to
“Section 5.23” therein and replacing it with a reference to “Section 5.20.”
          6. Temporary Waiver for Warm Springs. One of the Initial Borrowing
Base Properties, described as Warm Springs on Schedule 7 (the “Warm Springs
Property”), does not comply with the requirement of clause (b) of the Qualifying
Borrowing Base Property definition. Notwithstanding this requirement, Lender
agrees that the Warm Springs Property shall be included as an Initial Borrowing
Base Property until it satisfies the requirement under such clause (b), the
amount added to the Borrowing Base Value on account of Warm Springs Property
shall be 50% of such Property’s cost value basis. After it satisfies the 65%
test, the Warm Springs Property shall be valued on the same basis as the other
Initial Borrowing Base Properties under the Qualifying Borrowing Base Property
definition.
          7. References. Each of the parties hereby consents to all of the
changes made to the Credit Agreement pursuant to this Amendment and agrees that
each reference in the Loan Documents to the Credit Agreement shall deemed to be
a reference to the Credit Agreement as amended by this Amendment.
          8. Representations and Warranties. Borrower hereby remakes, as of the
Amendment Effective Date, all of the representations and warranties of Borrower
in Article 5 of the Credit Agreement and each reference therein to “the date
hereof” or “the Agreement Execution Date” shall be deemed to be a reference to
the Amendment Effective Date. Borrower hereby further represents and warrants to
Administrative Agent and Lenders as follows:
          a) This Amendment constitutes the legal, valid and binding obligation
of Borrower, and is enforceable in accordance with its terms;
          b) Except as expressly modified hereby, the Loan Documents are
ratified and confirmed hereby, are in full force and effect, and Borrower has no
defenses or offsets to the enforcement thereof or counterclaims which relate
thereto;
          c) Upon execution and delivery of this Amendment and satisfaction of
the conditions to the effectiveness of this Amendment, to the best of Borrower’s
knowledge, information and belief, no Default shall exist under the Loan
Documents; and
          d) Borrower and Parent Guarantor each have full power and authority to
execute this Amendment.

-3-



--------------------------------------------------------------------------------



 



          9. Governing Law. This Amendment shall be construed in accordance with
the internal laws (and not the law of conflicts) of the State of Ohio, but
giving effect to Federal laws applicable to national banks.
          10. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute a single agreement.
          11. Continued Effect. Other than as expressly amended herein, both
Borrower and Parent Guarantor agree that the Credit Agreement and all other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.
(Remainder of page intentionally left blank.)

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and the Lenders, individually and in their
respective capacities as Agents, have executed this Agreement as of the date
first above written.

            TERRENO REALTY LLC, a Delaware limited
liability company
      By:   TERRENO REALTY CORPORATION, a
Maryland corporation, its sole member             By:   /s/ Jaime J. Cannon    
    Print Name:   Jaime J. Cannon        Title:   Vice President          
Address for Notices:           16 Maiden Lane, Fifth Floor
San Francisco, CA 94108   

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent
      By:   /s/ Joshua K. Mayers         Print Name:   Joshua K. Mayers       
Title:   Vice President               127 Public Square, 8th Floor
OH-01-27-0839
Cleveland, Ohio 44114
Phone: 216-689-0213
Facsimile: 216-689-5819
Attention: Joshua Mayers
Joshua_Mayers@KeyBank.com                                         
                       With a copy to:       KeyBank Real Estate Capital
Mailcode: OH-01-49-0424
4900 Tiedeman Rd.; 4th Floor NE Corner
Brooklyn, Ohio 44144-2302
Phone: 216-813-1603
Facsimile: 216-370-6206
Attention: John Hyland     

 



--------------------------------------------------------------------------------



 



            The undersigned, being the Parent Guarantor under
the Credit Agreement, hereby consents to and
approves of this Amendment and agrees that the
Parent Guaranty shall continue in full force and
effect.

TERRENO REALTY CORPORATION
a Maryland corporation
      By:   /s/ Jaime J. Cannon         Print Name:   Jaime J. Cannon       
Title:   Vice President             Terreno Realty Corporation
16 Maiden Lane, Fifth Floor
San Francisco, CA 94108
Attention:     Mike Coke
Telephone:   (415) 655-4582
Facsimile:    (415) 655-4599  

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
LIST OF INITIAL BORROWING BASE PROPERTIES

                                  Property               State of            
Name   Address   Property Tax No.   Owner Name   Organization   EIN  
Organizational Agreements
1.
  Rialto   1500 Rialto Ave., San Bernardino, CA   0138-241-22, 23 and 24  
Terreno Rialto LLC   Delaware   27-3361080   Limited Liability Company Agreement
of Terreno Rialto LLC dated as of August 24, 2010
 
                           
 
                          Certificate of Formation dated August 24, 2010 filed
with the Delaware Secretary of State
 
                           
2.
  Interstate   130 Interstate Blvd., South Brunswick, NJ   Block 22.01
Lot 9.0312
PIN 0-5Z3A3N   Terreno Interstate LLC   Delaware   80-0646510   Limited
Liability Company Agreement of Terreno Interstate LLC dated as of September 10,
2010
 
                           
 
                          Certificate of Formation dated September 9, 2010 filed
with the Delaware Secretary of State
 
                           
3.
  Maltese   200 Maltese Dr., Totowa, NJ   Block 170.02
Lot 5   Terreno Maltese LLC   Delaware   27-3419167   Limited Liability Company
Agreement of Terreno Maltese LLC dated as of September 8, 2010
 
                           
 
                          Certificate of Formation dated September 3, 2010 filed
with the Delaware Secretary of State
 
                           
4.
  Qume   2407 Qume Dr., San Jose, CA   244-18-031 and 32   Terreno Fortune/Qume
LLC   Delaware   27-2115405   Limited Liability Company Agreement of Terreno
Fortune/Qume LLC dated as of March 9, 2010

 



--------------------------------------------------------------------------------



 



                                  Property               State of            
Name   Address   Property Tax No.   Owner Name   Organization   EIN  
Organizational Agreements
 
                          Certificate of Formation dated March 9, 2010 filed
with the Delaware Secretary of State
 
                           
5.
  Warm Springs   48603 Warm Springs Blvd., Fremont, CA   519-1010-039-03  
Terreno Warm Springs I/II LLC   Delaware   27-2115561   Limited Liability
Company Agreement of Terreno Maltese LLC dated as of March 15, 2010
 
                           
 
                          Certificate of Formation dated March 15, 2010 filed
with the Delaware Secretary of State

 